Case 2:20-cv-10195-SVW-MRW Document 17 Filed 01/31/21 Page 1 of 1 Page ID #:46




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
   3    Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
   4    8033 Linda Vista Road, Suite 200
   5    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   6    amandas@potterhandy.com
        Attorneys for Plaintiff
   7
   8
                           UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10    BRIAN WHITAKER,                                 Case: 2:20-cv-10195-SVW-MRW
  11            Plaintiff,
          v.
  12                                                    Plaintiff’s Notice of Voluntary
        MOUTLON 3D, LLC, a California                   Dismissal With Prejudice
  13    Limited Liability Company;
        EXETER 13166 DE, LLC, a
  14    Delaware Limited Liability
        Company; and YU N MI TOO, LLC,                  Fed. R. Civ. P. 41(a)(1)(A)(i)
  15    a California Limited Liability
        Company,
  16            Defendants.
  17         PLEASE TAKE NOTICE that Plaintiff Brian Whitaker, hereby
  18   voluntarily dismisses the above captioned action with prejudice pursuant to
  19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  20         Defendants Moutlon 3D, LLC; Exeter 13166 DE, LLC and Yu N Mi
  21   Too, LLC has neither answered Plaintiff’s Complaint, nor filed a motion for
  22   summary judgment. Accordingly, this matter may be dismissed without an
  23   Order of the Court.
  24   Dated: January 31,2021               CENTER FOR DISABILITY ACCESS
  25
  26                                        By:     /s/ Amanda Seabock
  27                                                Amanda Seabock
                                                    Attorneys for Plaintiff
  28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
